            Case 2:20-cv-00242-RAJ-BAT Document 15 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     PARKER OMEY,
 7
                                Plaintiff,                CASE NO. 2:20-cv-00242-RAJ-BAT
 8
             v.                                           ORDER GRANTING STIPULATED
 9                                                        MOTION TO FILE AMENDED
     MICHAEL PENNYLEGION, et al.,                         COMPLAINT (DKT. 14)
10
                                Defendant.
11
            Before the Court is the Stipulated Motion of Plaintiff Parker Omey and Defendants
12
     Michael Pennylegion and Fast Break Fishing LLC, for an order allowing Plaintiff to file an
13
     Amended Complaint to remove Defendant Fast Break Fishing, LLC as a defendant and amend
14
     the name of “JANE DOE” Pennylegion to Valerie Pennylegion. Dkt. 14.
15
            Having reviewed the Stipulated Motion, the Court finds that good cause exists to allow
16
     Plaintiff to file an Amended Complaint. The Clerk is directed to file Plaintiff’s Amended
17
     Complaint (a copy of which is attached to the stipulated motion) and to issue summons for
18
     Michael Pennylegion and Valerie Pennylegion.
19
            DATED this 24th day of April, 2020.
20

21

22

23
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
     ORDER GRANTING STIPULATED MOTION
     TO FILE AMENDED COMPLAINT (DKT. 14)
     -1
